EXHIBIT 10.18

 

 



CONVERTIBLE PROMISSORY NOTE



Effective Date: October 31, 2016 U.S. $555,000.00



 

FOR VALUE RECEIVED, Agritek Holdings, Inc., a Delaware corporation (“Borrower”),
promises to pay to St. George Investments LLC, a Utah limited liability company,
or its successors or assigns (“Lender”), $555,000.00 and any interest, fees,
charges, and late fees on the date that is ten (10) months after the Purchase
Price Date (the “Maturity Date”) in accordance with the terms set forth herein
and to pay interest on the Outstanding Balance (including all Tranches (as
defined below), both Conversion Eligible Tranches (as defined below) and
Subsequent Tranches (as defined below) that have not yet become Conversion
Eligible Tranches) at the rate of ten percent (10%) per annum from the Purchase
Price Date until the same is paid in full. This Convertible Promissory Note
(this “Note”) is issued and made effective as of October 31, 2016 (the
“Effective Date”). This Note is issued pursuant to that certain Securities
Purchase Agreement dated October 31, 2016, as the same may be amended from time
to time, by and between Borrower and Lender (the “Purchase Agreement”). All
interest calculations hereunder shall be computed on the basis of a 360-day year
comprised of twelve (12) thirty (30) day months, shall compound daily and shall
be payable in accordance with the terms of this Note. Certain capitalized terms
used herein are defined in Attachment 1 attached hereto and incorporated herein
by this reference.

This Note carries an OID of $50,000.00. In addition, Borrower agrees to pay
$5,000.00 to Lender to cover Lender’s legal fees, accounting costs, due
diligence, monitoring and other transaction costs incurred in connection with
the purchase and sale of this Note (the “Transaction Expense Amount”), all of
which amount is included in the initial principal balance of this Note. The
purchase price for this Note and the Warrants (as defined in the Purchase
Agreement) shall be $500,000.00 (the “Purchase Price”), computed as follows:
$555,000.00 original principal balance, less the OID, less the Transaction
Expense Amount. The Purchase Price shall be payable by delivery to Borrower at
Closing of the Investor Notes (as defined in the Purchase Agreement) and a wire
transfer of immediately available funds in the amount of the Initial Cash
Purchase Price (as defined in the Purchase Agreement). This Note shall be
comprised of nine (9) tranches (each, a “Tranche”), consisting of (i) an initial
Tranche in an amount equal to $115,000.00 and any interest, costs, fees or
charges accrued thereon or added thereto under the terms of this Note and the
other Transaction Documents (as defined in the Purchase Agreement) (the “Initial
Tranche”), and (ii) eight (8) additional Tranches, each in the amount of
$55,000.00, plus any interest, costs, fees or charges accrued thereon or added
thereto under the terms of this Note and the other Transaction Documents (each,
a “Subsequent Tranche”). The Initial Tranche shall correspond to the Initial
Cash Purchase Price, the OID and the Transaction Expense Amount, and may be
converted into shares of Common Stock (as defined below) any time subsequent to
the Purchase Price Date. The first Subsequent Investor Notethe second Subsequent
Investor NoteInvestor NoteInvestor NoteInvestor NoteInvestor NoteInvestor
NoteInvestor Notethe Investor Note costs, fees or charges

1.  Payment; Prepayment.

1.1.  Payment. Provided there is an Outstanding Balance, on each Installment
Date (as defined below), Borrower shall pay to Lender an amount equal to the
Installment Amount (as defined below) due on such Installment Date in accordance
with Section 8. All payments owing hereunder shall be in lawful money of the
United States of America or Conversion Shares (as defined below), as provided
for herein, and delivered to Lender at the address or bank account furnished to
Borrower for that purpose. All payments shall be applied first to (a) costs of
collection, if any, then to (b) fees and charges, if any, then to (c) accrued
and unpaid interest, and thereafter, to (d) principal.

1.2.  Prepayment. Notwithstanding the foregoing, so long as Borrower has not
received a Lender Conversion Notice (as defined below) or an Installment Notice
(as defined below) from Lender where the applicable Conversion Shares have not
yet been delivered and so long as no Event of Default has occurred since the
Effective Date (whether declared by Lender or undeclared and regardless of
whether or not cured), then Borrower shall have the right, exercisable on not
less than five (5) Trading Days prior written notice to Lender to prepay the
Outstanding Balance of this Note, in full, in accordance with this Section 1.
Any notice of prepayment hereunder (an “Optional Prepayment Notice”) shall be
delivered to Lender at its registered address and shall state: (i) that Borrower
is exercising its right to prepay this Note, and (ii) the date of prepayment,
which shall be not less than five (5) Trading Days from the date of the Optional
Prepayment Notice. On the date fixed for prepayment (the “Optional Prepayment
Date”), Borrower shall make payment of the Optional Prepayment Amount (as
defined below) to or upon the order of Lender as may be specified by Lender in
writing to Borrower. If Borrower exercises its right to prepay this Note,
Borrower shall make payment to Lender of an amount in cash equal to 125% (the
“Prepayment Premium”) multiplied by the then Outstanding Balance of this Note
(the “Optional Prepayment Amount”). In the event Borrower delivers the Optional
Prepayment Amount to Lender prior to the Optional Prepayment Date or without
delivering an Optional Prepayment Notice to Lender as set forth herein without
Lender’s prior written consent, the Optional Prepayment Amount shall not be
deemed to have been paid to Lender until the Optional Prepayment Date. Moreover,
in such event the Optional Prepayment Liquidated Damages Amount will
automatically be added to the Outstanding Balance of this Note on the day
Borrower delivers the Optional Prepayment Amount to Lender. In the event
Borrower delivers the Optional Prepayment Amount without an Optional Prepayment
Notice, then the Optional Prepayment Date will be deemed to be the date that is
five (5) Trading Days from the date that the Optional Prepayment Amount was
delivered to Lender and Lender shall be entitled to exercise its conversion
rights set forth herein during such five (5) day period. In addition, if
Borrower delivers an Optional Prepayment Notice and fails to pay the Optional
Prepayment Amount due to Lender within two (2) Trading Days following the
Optional Prepayment Date, Borrower shall forever forfeit its right to prepay
this Note.

2.  Security. This Note is unsecured.

3.  Lender Optional Conversion.

3.1.  Lender Conversions. Lender has the right at any time after the Purchase
Price Date until the Outstanding Balance has been paid in full, including
without limitation (a) until any Optional Prepayment Date (even if Lender has
received an Optional Prepayment Notice) or at any time thereafter with respect
to any amount that is not prepaid, and (b) during or after any Fundamental
Default Measuring Period, at its election, to convert (each instance of
conversion is referred to herein as a “Lender Conversion”) all or any part of
the Outstanding Balance into shares (“Lender Conversion Shares”) of fully paid
and non-assessable common stock, $0.0001 par value per share (“Common Stock”),
of Borrower as per the following conversion formula: the number of Lender
Conversion Shares equals the amount being converted (the “Conversion Amount”)
divided by the Lender Conversion Price (as defined below). Conversion notices in
the form attached hereto as Exhibit A (each, a “Lender Conversion Notice”) may
be effectively delivered to Borrower by any method of Lender’s choice (including
but not limited to facsimile, email, mail, overnight courier, or personal
delivery), and all Lender Conversions shall be cashless and not require further
payment from Lender. Borrower shall deliver the Lender Conversion Shares from
any Lender Conversion to Lender in accordance with Section 9 below.

3.2.  Lender Conversion Price. Subject to adjustment as set forth in this Note,
the price at which Lender has the right to convert all or any portion of the
Outstanding Balance into Common Stock is $0.05 per share of Common Stock (the
“Lender Conversion Price”). However, in the event the Market Capitalization
falls below the Minimum Market Capitalization at any time, then in such event
(a) the Lender Conversion Price for all Lender Conversions occurring after the
first date of such occurrence shall equal the lower of the Lender Conversion
Price and the Market Price as of any applicable date of Conversion, and (b) the
true-up provisions of Section 11 below shall apply to all Lender Conversions
that occur after the first date the Market Capitalization falls below the
Minimum Market Capitalization, provided that all references to the “Installment
Notice” in Section 11 shall be replaced with references to a “Lender Conversion
Notice” for purposes of this Section 3.2, all references to “Installment
Conversion Shares” in Section 11 shall be replaced with references to “Lender
Conversion Shares” for purposes of this Section 3.2, and all references to the
“Installment Conversion Price” in Section 11 shall be replaced with references
to the “Lender Conversion Price” for purposes of this Section 3.2.

3.3.  Application to Installments. Notwithstanding anything to the contrary
herein, including without limitation Section 8 hereof, Lender may, in its sole
discretion, apply all or any portion of any Lender Conversion toward any
Installment Conversion (as defined below), even if such Installment Conversion
is pending, as determined in Lender’s sole discretion, by delivering written
notice of such election (which notice may be included as part of the applicable
Lender Conversion Notice) to Borrower at any date on or prior to the applicable
Installment Date. In such event, Borrower may not elect to allocate such portion
of the applicable Installment Amount pursuant to this Section 3.3 in the manner
prescribed in Section 8.3; rather, Borrower must reduce the applicable
Installment Amount by the Conversion Amount described in this Section 3.3.

4.  Defaults and Remedies.

4.1.  Defaults. The following are events of default under this Note (each, an
“Event of Default”): (a) Borrower fails to pay any principal, interest, fees,
charges, or any other amount when due and payable hereunder; (b) Borrower fails
to deliver any Lender Conversion Shares in accordance with the terms hereof; (c)
Borrower fails to deliver any Installment Conversion Shares (as defined below)
or True-Up Shares (as defined below) in accordance with the terms hereof; (d) a
receiver, trustee or other similar official shall be appointed over Borrower or
a material part of its assets and such appointment shall remain uncontested for
twenty (20) days or shall not be dismissed or discharged within sixty (60) days;
(e) Borrower becomes insolvent or generally fails to pay, or admits in writing
its inability to pay, its debts as they become due, subject to applicable grace
periods, if any; (f) Borrower makes a general assignment for the benefit of
creditors; (g) Borrower files a petition for relief under any bankruptcy,
insolvency or similar law (domestic or foreign); (h) an involuntary bankruptcy
proceeding is commenced or filed against Borrower; (i) Borrower defaults or
otherwise fails to observe or perform any covenant, obligation, condition or
agreement of Borrower contained herein or in any other Transaction Document,
other than those specifically set forth in this Section 4.1 and Section 4 of the
Purchase Agreement; (j) any representation, warranty or other statement made or
furnished by or on behalf of Borrower to Lender herein, in any Transaction
Document, or otherwise in connection with the issuance of this Note is false,
incorrect, incomplete or misleading in any material respect when made or
furnished; (k) the occurrence of a Fundamental Transaction without Lender’s
prior written consent; (l) Borrower fails to maintain the Share Reserve as
required under the Purchase Agreement; (m) Borrower effectuates a reverse split
of its Common Stock without twenty (20) Trading Days prior written notice to
Lender; (n) any money judgment, writ or similar process is entered or filed
against Borrower or any subsidiary of Borrower or any of its property or other
assets for more than $100,000.00, and shall remain unvacated, unbonded or
unstayed for a period of twenty (20) calendar days unless otherwise consented to
by Lender; (o) Borrower fails to be DWAC Eligible; (p) Borrower fails to observe
or perform any covenant set forth in Section 4 of the Purchase Agreement, or (q)
Borrower breaches any covenant or other term or condition contained in any Other
Agreements.

4.2.  Remedies. At any time and from time to time after Lender becomes aware of
the occurrence of any Event of Default, Lender may accelerate this Note by
written notice to Borrower, with the Outstanding Balance becoming immediately
due and payable in cash at the Mandatory Default Amount. Notwithstanding the
foregoing, at any time following the occurrence of any Event of Default, Lender
may, at its option, elect to increase the Outstanding Balance by applying the
Default Effect (subject to the limitation set forth below) via written notice to
Borrower without accelerating the Outstanding Balance, in which event the
Outstanding Balance shall be increased as of the date of the occurrence of the
applicable Event of Default pursuant to the Default Effect, but the Outstanding
Balance shall not be immediately due and payable unless so declared by Lender
(for the avoidance of doubt, if Lender elects to apply the Default Effect
pursuant to this sentence, it shall reserve the right to declare the Outstanding
Balance immediately due and payable at any time and no such election by Lender
shall be deemed to be a waiver of its right to declare the Outstanding Balance
immediately due and payable as set forth herein unless otherwise agreed to by
Lender in writing). Notwithstanding the foregoing, upon the occurrence of any
Event of Default described in clauses (d), (e), (f), (g) or (h) of Section 4.1,
the Outstanding Balance as of the date of acceleration shall become immediately
and automatically due and payable in cash at the Mandatory Default Amount,
without any written notice required by Lender. At any time following the
occurrence of any Event of Default, upon written notice given by Lender to
Borrower, interest shall accrue on the Outstanding Balance beginning on the date
the applicable Event of Default occurred at an interest rate equal to the lesser
of 22% per annum or the maximum rate permitted under applicable law (“Default
Interest”); provided, however, that no Default Interest shall accrue during the
Fundamental Default Measuring Period. For the avoidance of doubt, Lender may
continue making Lender Conversions at any time following an Event of Default
until such time as the Outstanding Balance is paid in full. Borrower further
acknowledges and agrees that Lender may continue making Conversions following
the entry of any judgment or arbitration award in favor of Lender until such
time that the entire judgment amount or arbitration award is paid in full.
Borrower agrees that any judgment or arbitration award will, by its terms, be
made convertible into Common Stock. Any Conversions made following a judgment or
arbitration award shall be made pursuant to the following formula: the amount of
the judgment or arbitration award being converted divided by 80% of the lowest
Closing Bid Price in the ten (10) Trading Days immediately preceding the date of
Conversion. In such event, Borrower and Lender agree that it is their
expectation that any such judgment amount or arbitration award that is converted
will tack back to the Purchase Price Date for purposes of determining the
holding period under Rule 144. Borrower and Lender agree and stipulate that any
judgment or arbitration award entered against Borrower shall be reduced by
$1,000.00 and such $1,000.00 shall become the new Outstanding Balance of this
Note and this Note shall expressly survive such judgment or arbitration award.
Additionally, following the occurrence of any Event of Default, Borrower may, at
its option, pay any Lender Conversion in cash instead of Lender Conversion
Shares by paying to Lender on or before the applicable Delivery Date (as defined
below) a cash amount equal to the number of Lender Conversion Shares set forth
in the applicable Lender Conversion Notice multiplied by the highest intra-day
trading price of the Common Stock that occurs during the period beginning on the
date the applicable Event of Default occurred and ending on the date of the
applicable Lender Conversion Notice. In connection with acceleration described
herein, Lender need not provide, and Borrower hereby waives, any presentment,
demand, protest or other notice of any kind, and Lender may immediately and
without expiration of any grace period enforce any and all of its rights and
remedies hereunder and all other remedies available to it under applicable law.
Such acceleration may be rescinded and annulled by Lender at any time prior to
payment hereunder and Lender shall have all rights as a holder of the Note until
such time, if any, as Lender receives full payment pursuant to this Section 4.2.
No such rescission or annulment shall affect any subsequent Event of Default or
impair any right consequent thereon. Nothing herein shall limit Lender’s right
to pursue any other remedies available to it at law or in equity including,
without limitation, a decree of specific performance and/or injunctive relief
with respect to Borrower’s failure to timely deliver Conversion Shares upon
Conversion of the Notes as required pursuant to the terms hereof.

4.3.  Fundamental Default Remedies. Notwithstanding anything to the contrary
herein, in addition to all other remedies set forth herein, after giving effect
to the Lender Offset Right (as defined below), which shall occur automatically
upon the occurrence of any Fundamental Default, the Fundamental Liquidated
Damages Amount shall be added to the Outstanding Balance upon Lender’s delivery
to Borrower of a notice (which notice Lender may deliver to Borrower at any time
following the occurrence of a Fundamental Default) setting forth its election to
declare a Fundamental Default and the Fundamental Liquidated Damages Amount that
will be added to the Outstanding Balance.

4.4.  Certain Additional Rights. Notwithstanding anything to the contrary
herein, in the event Borrower fails to make any payment when due or fails to
deliver any Conversion Shares as and when required under this Note, then (a) the
Lender Conversion Price for all Lender Conversions occurring after the date of
such failure to pay shall equal the lower of the Lender Conversion Price and the
Market Price as of any applicable date of Conversion, and (b) the true-up
provisions of Section 11 below shall apply to all Lender Conversions that occur
after the date of such failure to pay, provided that all references to the
“Installment Notice” in Section 11 shall be replaced with references to a
“Lender Conversion Notice” for purposes of this Section 4.4, all references to
“Installment Conversion Shares” in Section 11 shall be replaced with references
to “Lender Conversion Shares” for purposes of this Section 4.4, and all
references to the “Installment Conversion Price” in Section 11 shall be replaced
with references to the “Lender Conversion Price” for purposes of this Section
4.4. For the avoidance of doubt, Lender’s exercise of the rights granted to it
pursuant to this Section 4.4 shall not relieve Borrower of its obligation to
continue paying the Installment Amount on all future Installment Dates.

5.  Unconditional Obligation; No Offset. Borrower acknowledges that this Note is
an unconditional, valid, binding and enforceable obligation of Borrower not
subject to offset (except as set forth in Section 20 below), deduction or
counterclaim of any kind. Borrower hereby waives any rights of offset it now has
or may have hereafter against Lender, its successors and assigns, and agrees to
make the payments or Conversions called for herein in accordance with the terms
of this Note.

6.  Waiver. No waiver of any provision of this Note shall be effective unless it
is in the form of a writing signed by the party granting the waiver. No waiver
of any provision or consent to any prohibited action shall constitute a waiver
of any other provision or consent to any other prohibited action, whether or not
similar. No waiver or consent shall constitute a continuing waiver or consent or
commit a party to provide a waiver or consent in the future except to the extent
specifically set forth in writing.

7.  Rights Upon Issuance of Securities.

7.1.  Subsequent Equity Sales. Except with respect to Excluded Securities, if
Borrower or any subsidiary thereof, as applicable, at any time this Note is
outstanding, shall sell, issue or grant any Common Stock, option to purchase
Common Stock, right to reprice, preferred shares convertible into Common Stock,
or debt, warrants, options or other instruments or securities to Lender or any
third party which are convertible into or exercisable or exchangeable for shares
of Common Stock (collectively, the “Equity Securities”), including without
limitation any Deemed Issuance, at an effective price per share less than the
then effective Lender Conversion Price (such issuance is referred to herein as a
“Dilutive Issuance”), then, the Lender Conversion Price shall be automatically
reduced and only reduced to equal such lower effective price per share. If the
holder of any Equity Securities so issued shall at any time, whether by
operation of purchase price adjustments, reset provisions, floating conversion,
exercise or exchange prices or otherwise, or due to warrants, options, or rights
per share which are issued in connection with such Dilutive Issuance, be
entitled to receive shares of Common Stock at an effective price per share that
is less than the Lender Conversion Price, such issuance shall be deemed to have
occurred for less than the Lender Conversion Price on the date of such Dilutive
Issuance, and the then effective Lender Conversion Price shall be reduced and
only reduced to equal such lower effective price per share. Such adjustments
described above to the Lender Conversion Price shall be permanent (subject to
additional adjustments under this section), and shall be made whenever such
Equity Securities are issued. Borrower shall notify Lender, in writing, no later
than the Trading Day following the issuance of any Equity Securities subject to
this Section 7.1, indicating therein the applicable issuance price, or
applicable reset price, exchange price, conversion price, or other pricing terms
(such notice, the “Dilutive Issuance Notice”). For purposes of clarity, whether
or not Borrower provides a Dilutive Issuance Notice pursuant to this Section
7.1, upon the occurrence of any Dilutive Issuance, on the date of such Dilutive
Issuance the Lender Conversion Price shall be lowered to equal the applicable
effective price per share regardless of whether Borrower or Lender accurately
refers to such lower effective price per share in any subsequent Installment
Notice or Lender Conversion Notice.

7.2.  Adjustment of Lender Conversion Price upon Subdivision or Combination of
Common Stock. Without limiting any provision hereof, if Borrower at any time on
or after the Effective Date subdivides (by any stock split, stock dividend,
recapitalization or otherwise) one or more classes of its outstanding shares of
Common Stock into a greater number of shares, the Lender Conversion Price in
effect immediately prior to such subdivision will be proportionately reduced.
Without limiting any provision hereof, if Borrower at any time on or after the
Effective Date combines (by combination, reverse stock split or otherwise) one
or more classes of its outstanding shares of Common Stock into a smaller number
of shares, the Lender Conversion Price in effect immediately prior to such
combination will be proportionately increased. Any adjustment pursuant to this
Section 7.2 shall become effective immediately after the effective date of such
subdivision or combination. If any event requiring an adjustment under this
Section 7.2 occurs during the period that a Lender Conversion Price is
calculated hereunder, then the calculation of such Lender Conversion Price shall
be adjusted appropriately to reflect such event.

7.3.  Other Events. In the event that Borrower (or any subsidiary) shall take
any action to which the provisions hereof are not strictly applicable, or, if
applicable, would not operate to protect Lender from dilution or if any event
occurs of the type contemplated by the provisions of this Section 7 but not
expressly provided for by such provisions (including, without limitation, the
granting of stock appreciation rights, phantom stock rights or other rights with
equity features), then Borrower’s board of directors shall in good faith
determine and implement an appropriate adjustment in the Lender Conversion Price
so as to protect the rights of Lender, provided that no such adjustment pursuant
to this Section 7.3 will increase the Lender Conversion Price as otherwise
determined pursuant to this Section 7, provided further that if Lender does not
accept such adjustments as appropriately protecting its interests hereunder
against such dilution, then Borrower’s board of directors and Lender shall
agree, in good faith, upon an independent investment bank of nationally
recognized standing to make such appropriate adjustments, whose determination
shall be final and binding and whose fees and expenses shall be borne by
Borrower.

8.  Borrower Installments.

8.1.  Installment Conversion Price. Subject to the adjustments set forth herein,
the conversion price for each Installment Conversion (the “Installment
Conversion Price”) shall be the lesser of (a) the Lender Conversion Price, and
(b) the Market Price.

8.2.  Installment Conversions. Beginning on the date that is six (6) months
after the Purchase Price Date and on the same day of each month thereafter until
the Maturity Date (each, an “Installment Date”), if paying in cash, Borrower
shall pay to Lender the applicable Installment Amount due on such date subject
to the provisions of this Section 8, and if paying in Installment Conversion
Shares (as defined below), Borrower shall deliver such Installment Conversion
Shares on or before the Delivery Date. Payments of each Installment Amount may
be made (a) in cash; provided, however, that in the event Lender has paid off
all or any portion of any Investor Note (such amount that is prepaid, the
“Investor Note Prepayment Amount”), Borrower may not pay any portion of any
Installment Amount in cash for a period of ninety (90) days following the date
Investor delivered the applicable Investor Note Prepayment Amount to Borrower
(the “Standstill Period”) and any payment in cash of any Installment Amount made
during the Standstill Period shall be deemed to be a prepayment pursuant to
Section 1 above and shall be subject to the Prepayment Premium provided in such
section, or (b) by converting such Installment Amount into shares of Common
Stock (“Installment Conversion Shares”, and together with the Lender Conversion
Shares, the “Conversion Shares”) in accordance with this Section 8 (each
instance of Borrower thus converting, an “Installment Conversion”) per the
following formula: the number of Installment Conversion Shares equals the
portion of the applicable Installment Amount being converted divided by the
Installment Conversion Price, or (c) by any combination of the foregoing, so
long as the cash is delivered to Lender on the applicable Installment Date and
the Installment Conversion Shares are delivered to Lender on or before the
applicable Delivery Date. Notwithstanding the foregoing, Borrower will not be
entitled to elect an Installment Conversion with respect to any portion of any
applicable Installment Amount and shall be required to pay the entire amount of
such Installment Amount in cash if on the applicable Installment Date there is
an Equity Conditions Failure, and such failure is not waived in writing by
Lender. Moreover, in the event Borrower desires to pay all or any portion of any
Installment Amount in cash, it must notify Lender in writing of such election
and the portion of the applicable Installment Amount it elects to pay in cash
not more than twenty-five (25) or less than fifteen (15) Trading Days prior to
the applicable Installment Date. If Borrower fails to so notify Lender, it shall
not be permitted to elect to pay any portion of such Installment Amount in cash
unless otherwise agreed to by Lender in writing or proposed by Lender in an
Installment Notice delivered by Lender to Borrower. Notwithstanding the
foregoing or anything to the contrary herein, Borrower shall only be obligated
to deliver Installment Amounts with respect to Tranches that have become
Conversion Eligible Tranches and shall have no obligation to pay to Lender any
Installment Amount with respect to any Tranche that has not become a Conversion
Eligible Tranche. In furtherance thereof, in the event Borrower has repaid all
Conversion Eligible Tranches pursuant to the terms of this Note, it shall have
no further obligations to deliver any Installment Amount to Lender unless and
until any Subsequent Tranche that was not previously a Conversion Eligible
Tranche becomes a Conversion Eligible Tranche pursuant to the terms of this
Note. Notwithstanding that failure to repay this Note in full by the Maturity
Date is an Event of Default, the Installment Dates shall continue after the
Maturity Date pursuant to this Section 8 until the Outstanding Balance is repaid
in full, provided that Lender shall, in Lender’s sole discretion, determine the
Installment Amount for each Installment Date after the Maturity Date.

8.3.  Allocation of Installment Amounts. Subject to Section 8.2 regarding an
Equity Conditions Failure, for each Installment Date, Borrower may elect to
allocate the amount of the applicable Installment Amount between cash and
Installment Conversion, by email or fax delivery of a notice to Lender
substantially in the form attached hereto as Exhibit B (each, an “Installment
Notice”), provided, that to be effective, each applicable Installment Notice
must be received by Lender not more than twenty-five (25) or less than fifteen
(15) Trading Days prior to the applicable Installment Date. If Lender has not
received an Installment Notice within such time period, then Lender may prepare
the Installment Notice and deliver the same to Borrower by fax or email.
Following its receipt of such Installment Notice, Borrower may either ratify
Lender’s proposed allocation in the applicable Installment Notice or elect to
change the allocation by written notice to Lender by email or fax on or before
12:00 p.m. New York time on the applicable Installment Date, so long as the sum
of the cash payments and the amount of Installment Conversions equal the
applicable Installment Amount, provided that Lender must approve any increase to
the portion of the Installment Amount payable in cash. If Borrower fails to
notify Lender of its election to change the allocation prior to the deadline set
forth in the previous sentence (and seek approval to increase the amount payable
in cash), it shall be deemed to have ratified and accepted the allocation set
forth in the applicable Installment Notice prepared by Lender. If neither
Borrower nor Lender prepare and deliver to the other party an Installment Notice
as outlined above, then Borrower shall be deemed to have elected that the entire
Installment Amount be converted via an Installment Conversion. Borrower
acknowledges and agrees that regardless of which party prepares the applicable
Installment Notice, the amounts and calculations set forth thereon are subject
to correction or adjustment because of error, mistake, or any adjustment
resulting from an Event of Default or other adjustment permitted under the
Transaction Documents (an “Adjustment”). Furthermore, no error or mistake in the
preparation of such notices, or failure to apply any Adjustment that could have
been applied prior to the preparation of an Installment Notice may be deemed a
waiver of Lender’s right to enforce the terms of the Note, even if such error,
mistake, or failure to include an Adjustment arises from Lender’s own
calculation. Borrower shall deliver the Installment Conversion Shares from any
Installment Conversion to Lender in accordance with Section 9 below on or before
each applicable Delivery Date.

9.  Method of Conversion Share Delivery. On or before the close of business on
the third (3rd) Trading Day following the Installment Date or the third (3rd)
Trading Day following the date of delivery of a Lender Conversion Notice, as
applicable (the “Delivery Date”), Borrower shall, provided it is DWAC Eligible
at such time, deliver or cause its transfer agent to deliver the applicable
Conversion Shares electronically via DWAC to the account designated by Lender in
the applicable Lender Conversion Notice or Installment Notice. If Borrower is
not DWAC Eligible, it shall deliver to Lender or its broker (as designated in
the Lender Conversion Notice or Installment Notice, as applicable), via
reputable overnight courier, a certificate representing the number of shares of
Common Stock equal to the number of Conversion Shares to which Lender shall be
entitled, registered in the name of Lender or its designee. For the avoidance of
doubt, Borrower has not met its obligation to deliver Conversion Shares by the
Delivery Date unless Lender or its broker, as applicable, has actually received
the certificate representing the applicable Conversion Shares no later than the
close of business on the relevant Delivery Date pursuant to the terms set forth
above. Moreover, and notwithstanding anything to the contrary herein or in any
other Transaction Document, in the event Borrower or its transfer agent refuses
to deliver any Conversion Shares to Lender on grounds that such issuance is in
violation of Rule 144 under the Securities Act of 1933, as amended (“Rule 144”),
Borrower shall deliver or cause its transfer agent to deliver the applicable
Conversion Shares to Lender with a restricted securities legend, but otherwise
in accordance with the provisions of this Section 9. In conjunction therewith,
Borrower will also deliver to Lender a written opinion from its counsel or its
transfer agent’s counsel opining as to why the issuance of the applicable
Conversion Shares violates Rule 144.

10.  Conversion Delays. If Borrower fails to deliver Conversion Shares or
True-Up Shares in accordance with the timeframes stated in Sections 9 or 11, as
applicable, Lender, at any time prior to selling all of those Conversion Shares
or True-Up Shares, as applicable, may rescind in whole or in part that
particular Conversion attributable to the unsold Conversion Shares or True-Up
Shares, with a corresponding increase to the Outstanding Balance (any returned
amount will tack back to the Purchase Price Date for purposes of determining the
holding period under Rule 144). In addition, for each Lender Conversion, in the
event that Lender Conversion Shares are not delivered by the fourth Trading Day
(inclusive of the day of the Lender Conversion), a late fee equal to the greater
of (a) $500.00 and (b) 2% of the applicable Lender Conversion Share Value
rounded to the nearest multiple of $100.00 (but in any event the cumulative
amount of such late fees for each Lender Conversion shall not exceed 200% of the
applicable Lender Conversion Share Value) will be assessed for each day after
the third Trading Day (inclusive of the day of the Lender Conversion) until
Lender Conversion Share delivery is made; and such late fee will be added to the
Outstanding Balance (such fees, the “Conversion Delay Late Fees”). For
illustration purposes only, if Lender delivers a Lender Conversion Notice to
Borrower pursuant to which Borrower is required to deliver 100,000 Lender
Conversion Shares to Lender and on the Delivery Date such Lender Conversion
Shares have a Lender Conversion Share Value of $20,000.00 (assuming a Closing
Trade Price on the Delivery Date of $0.20 per share of Common Stock), then in
such event a Conversion Delay Late Fee in the amount of $500.00 per day (the
greater of $500.00 per day and $20,000.00 multiplied by 2%, which is $400.00)
would be added to the Outstanding Balance of the Note until such Lender
Conversion Shares are delivered to Lender. For purposes of this example, if the
Lender Conversion Shares are delivered to Lender twenty (20) days after the
applicable Delivery Date, the total Conversion Delay Late Fees that would be
added to the Outstanding Balance would be $10,000.00 (20 days multiplied by
$500.00 per day). If the Lender Conversion Shares are delivered to Lender one
hundred (100) days after the applicable Delivery Date, the total Conversion
Delay Late Fees that would be added to the Outstanding Balance would be
$40,000.00 (100 days multiplied by $500.00 per day, but capped at 200% of the
Lender Conversion Share Value).

11.  True-Up. On the date that is twenty (20) Trading Days (a “True-Up Date”)
from each date that the Installment Conversion Shares delivered by Borrower to
Lender become Free Trading, there shall be a true-up where Borrower shall
deliver to Lender additional Installment Conversion Shares (“True-Up Shares”) if
the Installment Conversion Price as of the True-Up Date is less than the
Installment Conversion Price used in the applicable Installment Notice. In such
event, Borrower shall deliver to Lender within three (3) Trading Days of the
True-Up Date (the “True-Up Share Delivery Date”) a number of True-Up Shares
equal to the difference between the number of Installment Conversion Shares that
would have been delivered to Lender on the True-Up Date based on the Installment
Conversion Price as of the True-Up Date and the number of Installment Conversion
Shares originally delivered to Lender pursuant to the applicable Installment
Notice. For the avoidance of doubt, if the Installment Conversion Price as of
the True-Up Date is higher than the Installment Conversion Price set forth in
the applicable Installment Notice, then Borrower shall have no obligation to
deliver True-Up Shares to Lender, nor shall Lender have any obligation to return
any excess Installment Conversion Shares to Borrower under any circumstance. For
the convenience of Borrower only, Lender may, in its sole discretion, deliver to
Borrower a notice (pursuant to a form of notice substantially in the form
attached hereto as Exhibit C) informing Borrower of the number of True-Up Shares
it is obligated to deliver to Lender as of any given True-Up Date, provided that
if Lender does not deliver any such notice, Borrower shall not be relieved of
its obligation to deliver True-Up Shares pursuant to this Section 11.
Notwithstanding the foregoing, if Borrower fails to deliver any required True-Up
Shares on or before any applicable True-Up Share Delivery Date, then in such
event the Outstanding Balance of this Note will automatically increase by a sum
equal to the number of True-Up Shares deliverable as of the applicable True-Up
Date multiplied by the Market Price for the Common Stock as of the applicable
True-Up Date (under Lender’s and Borrower’s expectations that any such increase
will tack back to the Purchase Price Date for purposes of determining the
holding period under Rule 144).

12.  Ownership Limitation. Notwithstanding anything to the contrary contained in
this Note or the other Transaction Documents, if at any time Lender shall or
would be issued shares of Common Stock under any of the Transaction Documents,
but such issuance would cause Lender (together with its affiliates) to
beneficially own a number of shares exceeding 4.99% of the number of shares of
Common Stock outstanding on such date (including for such purpose the shares of
Common Stock issuable upon such issuance) (the “Maximum Percentage”), then
Borrower must not issue to Lender shares of Common Stock which would exceed the
Maximum Percentage. For purposes of this section, beneficial ownership of Common
Stock will be determined pursuant to Section 13(d) of the 1934 Act. The shares
of Common Stock issuable to Lender that would cause the Maximum Percentage to be
exceeded are referred to herein as the “Ownership Limitation Shares”. Borrower
will reserve the Ownership Limitation Shares for the exclusive benefit of
Lender. From time to time, Lender may notify Borrower in writing of the number
of the Ownership Limitation Shares that may be issued to Lender without causing
Lender to exceed the Maximum Percentage. Upon receipt of such notice, Borrower
shall be unconditionally obligated to immediately issue such designated shares
to Lender, with a corresponding reduction in the number of the Ownership
Limitation Shares. Notwithstanding the forgoing, the term “4.99%” above shall be
replaced with “9.99%” at such time as the Market Capitalization is less than
$10,000,000.00. Notwithstanding any other provision contained herein, if the
term “4.99%” is replaced with “9.99%” pursuant to the preceding sentence, such
increase to “9.99%” shall remain at 9.99% until increased, decreased or waived
by Lender as set forth below. By written notice to Borrower, Lender may
increase, decrease or waive the Maximum Percentage as to itself but any such
waiver will not be effective until the 61st day after delivery thereof. The
foregoing 61-day notice requirement is enforceable, unconditional and
non-waivable and shall apply to all affiliates and assigns of Lender.

13.  Payment of Collection Costs. If this Note is placed in the hands of an
attorney for collection or enforcement prior to commencing arbitration or legal
proceedings, or is collected or enforced through any arbitration or legal
proceeding, or Lender otherwise takes action to collect amounts due under this
Note or to enforce the provisions of this Note, then Borrower shall pay the
costs incurred by Lender for such collection, enforcement or action including,
without limitation, attorneys’ fees and disbursements. Borrower also agrees to
pay for any costs, fees or charges of its transfer agent that are charged to
Lender pursuant to any Conversion or issuance of shares pursuant to this Note.

14.  Opinion of Counsel. In the event that an opinion of counsel is needed for
any matter related to this Note, Lender has the right to have any such opinion
provided by its counsel. Lender also has the right to have any such opinion
provided by Borrower’s counsel.

15.  Governing Law; Venue. This Note shall be construed and enforced in
accordance with, and all questions concerning the construction, validity,
interpretation and performance of this Note shall be governed by, the internal
laws of the State of Utah, without giving effect to any choice of law or
conflict of law provision or rule (whether of the State of Utah or any other
jurisdiction) that would cause the application of the laws of any jurisdiction
other than the State of Utah. The provisions set forth in the Purchase Agreement
to determine the proper venue for any disputes are incorporated herein by this
reference.

16.  Resolution of Disputes.

16.1.  Arbitration of Disputes. By its acceptance of this Note, each party
agrees to be bound by the Arbitration Provisions (as defined in the Purchase
Agreement) set forth as an exhibit to the Purchase Agreement.

16.2.  Calculation Disputes. Notwithstanding the Arbitration Provisions, in the
case of a dispute as to any Calculation (as defined in the Purchase Agreement),
such dispute will be resolved in the manner set forth in the Purchase Agreement.

17.  Cancellation. After repayment or conversion of the entire Outstanding
Balance (including without limitation delivery of True-Up Shares pursuant to the
payment of the final Installment Amount, if applicable), this Note shall be
deemed paid in full, shall automatically be deemed canceled, and shall not be
reissued.

18.  Amendments. The prior written consent of both parties hereto shall be
required for any change or amendment to this Note.

19.  Assignments. Borrower may not assign this Note without the prior written
consent of Lender. This Note and any shares of Common Stock issued upon
conversion of this Note may be offered, sold, assigned or transferred by Lender
without the consent of Borrower.

20.  Offset Rights. Notwithstanding anything to the contrary herein or in any of
the other Transaction Documents, (a) the parties hereto acknowledge and agree
that Lender maintains a right of offset pursuant to the terms of the Investor
Notes that, under certain circumstances, permits Lender to deduct amounts owed
by Borrower under this Note from amounts otherwise owed by Lender under the
Investor Notes (the “Lender Offset Right”), and (b) at any time Borrower shall
be entitled to deduct and offset any amount owing by the initial Lender under
the Investor Notes from any amount owed by Borrower under this Note (the
“Borrower Offset Right”). In order to exercise the Borrower Offset Right,
Borrower must deliver to Lender (a) a completed and signed Borrower Offset Right
Notice in the form attached hereto as Exhibit D, (b) the original Investor Note
being offset marked “cancelled” or, in the event the applicable Investor Note
has been lost, stolen or destroyed, a lost note affidavit in a form reasonably
acceptable to Lender, and (c) a check payable to Lender in the amount of
$250.00. In the event that Borrower’s exercise of the Borrower Offset Right
results in the full satisfaction of Borrower’s obligations under this Note,
Lender shall return the original Note to Borrower marked “cancelled” or, in the
event this Note has been lost, stolen or destroyed, a lost note affidavit in a
form reasonably acceptable to Borrower. For the avoidance of doubt, Borrower
shall not incur any Prepayment Premium set forth in Section 1 hereof with
respect to any portions of this Note that are satisfied by way of a Borrower
Offset Right.

21.  Time is of the Essence. Time is expressly made of the essence with respect
to each and every provision of this Note and the documents and instruments
entered into in connection herewith.

22.  Notices. Whenever notice is required to be given under this Note, unless
otherwise provided herein, such notice shall be given in accordance with the
subsection of the Purchase Agreement titled “Notices.”

23.  Liquidated Damages. Lender and Borrower agree that in the event Borrower
fails to comply with any of the terms or provisions of this Note, Lender’s
damages would be uncertain and difficult (if not impossible) to accurately
estimate because of the parties’ inability to predict future interest rates,
future share prices, future trading volumes and other relevant factors.
Accordingly, Lender and Borrower agree that any fees, balance adjustments,
Default Interest or other charges assessed under this Note are not penalties but
instead are intended by the parties to be, and shall be deemed, liquidated
damages (under Lender’s and Borrower’s expectations that any such liquidated
damages will tack back to the Purchase Price Date for purposes of determining
the holding period under Rule 144).

24.  Waiver of Jury Trial. EACH OF LENDER AND BORROWER IRREVOCABLY WAIVES ANY
AND ALL RIGHTS SUCH PARTY MAY HAVE TO DEMAND THAT ANY ACTION, PROCEEDING OR
COUNTERCLAIM ARISING OUT OF OR IN ANY WAY RELATED TO THIS NOTE OR THE
RELATIONSHIPS OF THE PARTIES HERETO BE TRIED BY JURY. THIS WAIVER EXTENDS TO ANY
AND ALL RIGHTS TO DEMAND A TRIAL BY JURY ARISING UNDER COMMON LAW OR ANY
APPLICABLE STATUTE, LAW, RULE OR REGULATION. FURTHER, EACH PARTY HERETO
ACKNOWLEDGES THAT SUCH PARTY IS KNOWINGLY AND VOLUNTARILY WAIVING SUCH PARTY’S
RIGHT TO DEMAND TRIAL BY JURY.

25.  Voluntary Agreement. Borrower has carefully read this Note and has asked
any questions needed for Borrower to understand the terms, consequences and
binding effect of this Note and fully understand them. Borrower has had the
opportunity to seek the advice of an attorney of Borrower’s choosing, or has
waived the right to do so, and is executing this Note voluntarily and without
any duress or undue influence by Lender or anyone else.

26.  Severability. If any part of this Note is construed to be in violation of
any law, such part shall be modified to achieve the objective of Borrower and
Lender to the fullest extent permitted by law and the balance of this Note shall
remain in full force and effect.

27.  Par Value Adjustments. If at any time Lender delivers a Conversion Notice
to Borrower and as of such date the Conversion Price would be less than the Par
Value, then, as liquidated damages, Company must pay to Lender the Par Value
Adjustment Amount in cash within one (1) Trading Day of delivery of the
applicable Conversion Notice (a “Par Value Adjustment”). If Borrower does not
deliver the Par Value Adjustment Amount as required, then such amount shall
automatically be added to the Outstanding Balance. The number of Conversion
Shares deliverable pursuant to any relevant Conversion Notice following a Par
Value Adjustment shall be equal to (a) the Conversion Amount, divided by (b) the
Par Value. In the event of a Par Value Adjustment, Lender will use a Conversion
Notice in substantially the form attached hereto as Exhibit E.

[Remainder of page intentionally left blank; signature page follows]

 

 

IN WITNESS WHEREOF, Borrower has caused this Note to be duly executed as of the
Effective Date.

BORROWER:

Agritek Holdings, Inc.

 

 

By: /s/ B. Michael Friedman

Name: B. Michael Friedman

Title: Chief Executive Officer

 

ACKNOWLEDGED, ACCEPTED AND AGREED:

LENDER:

St. George Investments LLC

 

By: Fife Trading, Inc., Manager

 

 

By: /s/ John M. Fife                               

 John M. Fife, President

 

 

 

 

ATTACHMENT 1

DEFINITIONS

 

For purposes of this Note, the following terms shall have the following
meanings:

A1.  “Adjusted Outstanding Balance” means the Outstanding Balance of this Note
as of the date the applicable Fundamental Default occurred less any Conversion
Delay Late Fees included in such Outstanding Balance.

A2.  “Approved Stock Plan” means any equity compensation plan which has been
approved by the shareholders of Borrower and is in effect as of the Purchase
Price Date, pursuant to which Borrower’s securities may be issued to any
employee, officer or director for services provided to Borrower.

A3.  “Bloomberg” means Bloomberg L.P. (or if that service is not then reporting
the relevant information regarding the Common Stock, a comparable reporting
service of national reputation selected by Lender and reasonably satisfactory to
Borrower).

A4.  “Closing Bid Price” and “Closing Trade Price” means the last closing bid
price and last closing trade price, respectively, for the Common Stock on its
principal market, as reported by Bloomberg, or, if its principal market begins
to operate on an extended hours basis and does not designate the closing bid
price or the closing trade price (as the case may be) then the last bid price or
last trade price, respectively, of the Common Stock prior to 4:00:00 p.m., New
York time, as reported by Bloomberg, or, if its principal market is not the
principal securities exchange or trading market for the Common Stock, the last
closing bid price or last trade price, respectively, of the Common Stock on the
principal securities exchange or trading market where the Common Stock is listed
or traded as reported by Bloomberg, or if the foregoing do not apply, the last
closing bid price or last trade price, respectively, of the Common Stock in the
over-the-counter market on the electronic bulletin board for the Common Stock as
reported by Bloomberg, or, if no closing bid price or last trade price,
respectively, is reported for the Common Stock by Bloomberg, the average of the
bid prices, or the ask prices, respectively, of any market makers for the Common
Stock as reported by OTC Markets Group, Inc., and any successor thereto. If the
Closing Bid Price or the Closing Trade Price cannot be calculated for the Common
Stock on a particular date on any of the foregoing bases, the Closing Bid Price
or the Closing Trade Price (as the case may be) of the Common Stock on such date
shall be the fair market value as mutually determined by Lender and Borrower. If
Lender and Borrower are unable to agree upon the fair market value of the Common
Stock, then such dispute shall be resolved in accordance with the procedures in
Section 16.2. All such determinations shall be appropriately adjusted for any
stock dividend, stock split, stock combination or other similar transaction
during such period.

A5.  “Conversion” means a Lender Conversion under Section 3 or an Installment
Conversion under Section 8.

A6.  “Conversion Eligible Outstanding Balance” means the Outstanding Balance of
this Note less the sum of each Subsequent Tranche that has not yet become a
Conversion Eligible Tranche (i.e., Lender has not yet paid the outstanding
balance of the Investor Note that corresponds to such Subsequent Tranche).

A7.  “Conversion Factor” means 60%, subject to the following adjustments. If at
any time the lowest intra-day trade price during the twenty (20) Trading Days
immediately preceding any date of measurement is below $0.01, then in such event
the then-current Conversion Factor shall be reduced by 10% for all future
Conversions (subject to other reductions set forth in this section). If at any
time after the Effective Date, Borrower is not DWAC Eligible, then the
then-current Conversion Factor will automatically be reduced by 5% for all
future Conversions. If at any time after the Effective Date, the Conversion
Shares are not DTC Eligible, then the then-current Conversion Factor will
automatically be reduced by an additional 5% for all future Conversions.
Finally, in addition to the Default Effect, if any Major Default occurs after
the Effective Date, the Conversion Factor shall automatically be reduced for all
future Conversions by an additional 5% for each of the first three (3) Major
Defaults that occur after the Effective Date (for the avoidance of doubt, each
occurrence of any Major Default shall be deemed to be a separate occurrence for
purposes of the foregoing reductions in Conversion Factor, even if the same
Major Default occurs three (3) separate times). For example, the first time
Borrower is not DWAC Eligible, the Conversion Factor for future Conversions
thereafter will be reduced from 60% to 55% for purposes of this example.
Following such event, the first time the Conversion Shares are no longer DTC
Eligible, the Conversion Factor for future Conversions thereafter will be
reduced from 55% to 50% for purposes of this example. If, thereafter, there are
three (3) separate occurrences of a Major Default pursuant to Section 4.1(c),
then for purposes of this example the Conversion Factor would be reduced by 5%
for the first such occurrence, and so on for each of the second and third
occurrences of such Major Default.

A8.  “Deemed Issuance” means an issuance of Common Stock that shall be deemed to
have occurred on the latest possible permitted date pursuant to the terms hereof
or any applicable Warrant in the event Borrower fails to deliver Conversion
Shares as and when required pursuant to Section 9 of the Note or Warrant Shares
(as defined in the Purchase Agreement) as and when required pursuant to the
Warrants. For the avoidance of doubt, if Borrower has elected or is deemed under
Section 8.3 to have elected to pay an Installment Amount in Installment
Conversion Shares and fails to deliver such Installment Conversion Shares, such
failure shall be considered a Deemed Issuance hereunder even if an Equity
Conditions Failure exists at that time or other relevant date of determination.

A9.  “Default Effect” means multiplying the Conversion Eligible Outstanding
Balance as of the date the applicable Event of Default occurred by (a) 15% for
each occurrence of any Major Default, or (b) 5% for each occurrence of any Minor
Default, and then adding the resulting product to the Outstanding Balance as of
the date the applicable Event of Default occurred, with the sum of the foregoing
then becoming the Outstanding Balance under this Note as of the date the
applicable Event of Default occurred; provided that the Default Effect may only
be applied three (3) times hereunder with respect to Major Defaults and three
(3) times hereunder with respect to Minor Defaults; and provided further that
the Default Effect shall not apply to any Event of Default pursuant to Section
4.1(b) hereof.

A10.  “DTC” means the Depository Trust Company or any successor thereto.

A11.  “DTC Eligible” means, with respect to the Common Stock, that such Common
Stock is eligible to be deposited in certificate form at the DTC, cleared and
converted into electronic shares by the DTC and held in the name of the clearing
firm servicing Lender’s brokerage firm for the benefit of Lender.

A12.  “DTC/FAST Program” means the DTC’s Fast Automated Securities Transfer
program.

A13.  “DWAC” means the DTC’s Deposit/Withdrawal at Custodian system.

A14.  “DWAC Eligible” means that (a) Borrower’s Common Stock is eligible at DTC
for full services pursuant to DTC’s operational arrangements, including without
limitation transfer through DTC’s DWAC system, (b) Borrower has been approved
(without revocation) by DTC’s underwriting department, (c) Borrower’s transfer
agent is approved as an agent in the DTC/FAST Program, (d) the Conversion Shares
are otherwise eligible for delivery via DWAC; (e) Borrower has previously
delivered all Conversion Shares to Lender via DWAC; and (f) Borrower’s transfer
agent does not have a policy prohibiting or limiting delivery of the Conversion
Shares via DWAC.

A15.  “Equity Conditions Failure” means that any of the following conditions has
not been satisfied during any applicable Equity Conditions Measuring Period (as
defined below): (a) with respect to the applicable date of determination all of
the Conversion Shares would be freely tradable under Rule 144 or without the
need for registration under any applicable federal or state securities laws (in
each case, disregarding any limitation on conversion of this Note); (b) on each
day during the period beginning one month prior to the applicable date of
determination and ending on and including the applicable date of determination
(the “Equity Conditions Measuring Period”), the Common Stock is listed or
designated for quotation (as applicable) on any of NYSE, NASDAQ, OTCQX, OTCQB,
or OTC Pink Current Information (each, an “Eligible Market”) and shall not have
been suspended from trading on any such Eligible Market (other than suspensions
of not more than two (2) Trading Days and occurring prior to the applicable date
of determination due to business announcements by Borrower); (c) on each day
during the Equity Conditions Measuring Period, Borrower shall have delivered all
shares of Common Stock issuable upon conversion of this Note on a timely basis
as set forth in Section 9 hereof and all other shares of capital stock required
to be delivered by Borrower on a timely basis as set forth in the other
Transaction Documents; (d) any shares of Common Stock to be issued in connection
with the event requiring determination may be issued in full without violating
Section 12 hereof (Lender acknowledges that Borrower shall be entitled to assume
that this condition has been met for all purposes hereunder absent written
notice from Lender); (e) any shares of Common Stock to be issued in connection
with the event requiring determination may be issued in full without violating
the rules or regulations of the Eligible Market on which the Common Stock is
then listed or designated for quotation (as applicable); (f) on each day during
the Equity Conditions Measuring Period, no public announcement of a pending,
proposed or intended Fundamental Transaction shall have occurred which has not
been abandoned, terminated or consummated; (g) Borrower shall have no knowledge
of any fact that would reasonably be expected to cause any of the Conversion
Shares to not be freely tradable without the need for registration under any
applicable state securities laws (in each case, disregarding any limitation on
conversion of this Note); (h) on each day during the Equity Conditions Measuring
Period, Borrower otherwise shall have been in material compliance with each, and
shall not have breached any, term, provision, covenant, representation or
warranty of any Transaction Document; (i) without limiting clause (j) above, on
each day during the Equity Conditions Measuring Period, there shall not have
occurred an Event of Default or an event that with the passage of time or giving
of notice would constitute an Event of Default; (k) on each Installment Date,
the average and median daily dollar volume of the Common Stock on its principal
market for the previous twenty (20) Trading Days shall be greater than
$20,000.00; (l) the ten (10) day average VWAP of the Common Stock is greater
than $0.01; and (m) the Common Stock shall be DWAC Eligible as of each
applicable Installment Date or other date of determination.

A16.  “Excluded Securities” means any shares of Common Stock, options, or
convertible securities issued or issuable in connection with any Approved Stock
Plan; provided that the option term, exercise price or similar provisions of any
issuances pursuant to such Approved Stock Plan are not amended, modified or
changed on or after the Purchase Price Date.

A17.  “Free Trading” means that (a) the shares or certificate(s) representing
the applicable shares of Common Stock have been cleared and approved for public
resale by the compliance departments of Lender’s brokerage firm and the clearing
firm servicing such brokerage, and (b) such shares are held in the name of the
clearing firm servicing Lender’s brokerage firm and have been deposited into
such clearing firm’s account for the benefit of Lender.

A18.  “Fundamental Default” means that Borrower either fails to pay the entire
Outstanding Balance to Lender on or before the Maturity Date or fails to pay the
Mandatory Default Amount within three (3) Trading Days of the date Lender
delivers any notice of acceleration to Borrower pursuant to Section 4.2 of this
Note.

A19.  “Fundamental Default Conversion Value” means the Adjusted Outstanding
Balance multiplied by the highest Fundamental Default Ratio that occurs during
the Fundamental Default Measuring Period.

A20.  “Fundamental Default Measuring Period” means a number of months equal to
the Outstanding Balance as of the date the Fundamental Default occurred divided
by the Installment Amount, with such number being rounded up to the next whole
month; provided, however, that if Borrower repays the entire Outstanding Balance
prior to the conclusion of the Fundamental Default Measuring Period, the
Fundamental Default Measuring Period shall end on the date of repayment. For
illustration purposes only, if the Outstanding Balance were equal to $125,000.00
as of the date a Fundamental Default occurred and if the Installment Amount were
$28,500.00, then the Fundamental Default Measuring Period would equal five (5)
months calculated as follows: $125,000.00/$28,500.00 equals 4.386, rounded up to
five (5).

A21.  “Fundamental Default Ratio” means a ratio that will be calculated on each
Trading Day during the Fundamental Default Measuring Period by dividing the
Closing Trade Price for the Common Stock on a given Trading Day by the Lender
Conversion Price (as adjusted pursuant to the terms hereof) in effect for such
Trading Day.

A22.  “Fundamental Liquidated Damages Amount” means the greater of (a) (i) the
quotient of the Outstanding Balance on the date the Fundamental Default occurred
divided by the then-current Conversion Factor, minus (ii) the Outstanding
Balance on the date the Fundamental Default occurred, or (b) the Fundamental
Default Conversion Value.

A23.  “Fundamental Transaction” means that (a) (i) Borrower or any of its
subsidiaries shall, directly or indirectly, in one or more related transactions,
consolidate or merge with or into (whether or not Borrower or any of its
subsidiaries is the surviving corporation) any other person or entity, or
(ii) Borrower or any of its subsidiaries shall, directly or indirectly, in one
or more related transactions, sell, lease, license, assign, transfer, convey or
otherwise dispose of all or substantially all of its respective properties or
assets to any other person or entity, or (iii) Borrower or any of its
subsidiaries shall, directly or indirectly, in one or more related transactions,
allow any other person or entity to make a purchase, tender or exchange offer
that is accepted by the holders of more than 50% of the outstanding shares of
voting stock of Borrower (not including any shares of voting stock of Borrower
held by the person or persons making or party to, or associated or affiliated
with the persons or entities making or party to, such purchase, tender or
exchange offer), or (iv) Borrower or any of its subsidiaries shall, directly or
indirectly, in one or more related transactions, consummate a stock or share
purchase agreement or other business combination (including, without limitation,
a reorganization, recapitalization, spin-off or scheme of arrangement) with any
other person or entity whereby such other person or entity acquires more than
50% of the outstanding shares of voting stock of Borrower (not including any
shares of voting stock of Borrower held by the other persons or entities making
or party to, or associated or affiliated with the other persons or entities
making or party to, such stock or share purchase agreement or other business
combination), or (v) Borrower or any of its subsidiaries shall, directly or
indirectly, in one or more related transactions, reorganize, recapitalize or
reclassify the Common Stock, other than an increase in the number of authorized
shares of Borrower’s Common Stock, or (b) any “person” or “group” (as these
terms are used for purposes of Sections 13(d) and 14(d) of the 1934 Act and the
rules and regulations promulgated thereunder) is or shall become the “beneficial
owner” (as defined in Rule 13d-3 under the 1934 Act), directly or indirectly, of
50% of the aggregate ordinary voting power represented by issued and outstanding
voting stock of Borrower.

A24.  “Installment Amount” means $111,000.00 ($555,000.00 ÷ 5), plus the sum of
any accrued and unpaid interest on all Conversion Eligible Tranches as of the
applicable Installment Date, and accrued and unpaid late charges, if any, under
this Note as of the applicable Installment Date, and any other amounts accruing
or owing to Lender under this Note as of such Installment Date; provided,
however, that, if the remaining amount owing under all then-existing Conversion
Eligible Tranches or otherwise with respect to this Note as of the applicable
Installment Date is less than the Installment Amount set forth above, then the
Installment Amount for such Installment Date (and only such Installment Amount)
shall be reduced (and only reduced) by the amount necessary to cause such
Installment Amount to equal such outstanding amount.

A25.  “Lender Conversion Share Value” means the product of the number of Lender
Conversion Shares deliverable pursuant to any Lender Conversion multiplied by
the Closing Trade Price of the Common Stock on the Delivery Date for such Lender
Conversion.

A26.  “Major Default” means any Event of Default occurring under Sections
4.1(a), 4.1(c), 4.1(l), or 4.1(p) of this Note.

A27.  “Mandatory Default Amount” means the greater of (a) the Outstanding
Balance (including all Tranches, both Conversion Eligible Tranches and
Subsequent Tranches that have not yet become Conversion Eligible Tranches)
divided by the Installment Conversion Price on the date the Mandatory Default
Amount is demanded, multiplied by the VWAP on the date the Mandatory Default
Amount is demanded, or (b) the Outstanding Balance following the application of
the Default Effect.

A28.  “Market Capitalization” means a number equal to (a) the average VWAP of
the Common Stock for the immediately preceding fifteen (15) Trading Days,
multiplied by (b) the aggregate number of outstanding shares of Common Stock as
reported on Borrower’s most recently filed Form 10-Q or Form 10-K.

A29.  “Market Price” means the Conversion Factor multiplied by the lowest
intra-day trade price during the twenty (20) Trading Days immediately preceding
the applicable Conversion.

A30.  “Minimum Market Capitalization” means $15,000,000.

A31.  “Minor Default” means any Event of Default that is not a Major Default or
a Fundamental Default.

A32.  “OID” means an original issue discount.

A33.  “Optional Prepayment Liquidated Damages Amount” means an amount equal to
the difference between (a) the product of (i) the number of shares of Common
Stock obtained by dividing (1) the applicable Optional Prepayment Amount by (2)
the Lender Conversion Price as of the date Borrower delivered the applicable
Optional Prepayment Amount to Lender, multiplied by (ii) the Closing Trade Price
of the Common Stock on the date Borrower delivered the applicable Optional
Prepayment Amount to Lender, and (b) the applicable Optional Prepayment Amount
paid by Borrower to Lender. For illustration purposes only, if the applicable
Optional Prepayment Amount were $50,000.00, the Lender Conversion Price as of
the date the Optional Prepayment Amount was paid to Lender was equal to $0.75
per share of Common Stock, and the Closing Trade Price of a share of Common
Stock as of such date was equal to $1.00, then the Optional Prepayment
Liquidated Damages Amount would equal $16,666.67 computed as follows: (a)
$66,666.67 (calculated as (i) (1) $50,000.00 divided by (2) $0.75 multiplied by
(ii) $1.00) minus (b) $50,000.00.

A34.  “Other Agreements” means, collectively, (a) all existing and future
agreements and instruments between, among or by Borrower (or an affiliate), on
the one hand, and Lender (or an affiliate), on the other hand, and (b) any
financing agreement or a material agreement that affects Borrower’s ongoing
business operations.

A35.  “Outstanding Balance” means as of any date of determination, the Purchase
Price, as reduced or increased, as the case may be, pursuant to the terms hereof
for payment, Conversion, offset, or otherwise, plus the OID, the Transaction
Expense Amount, accrued but unpaid interest, collection and enforcements costs
(including attorneys’ fees) incurred by Lender, transfer, stamp, issuance and
similar taxes and fees related to Conversions, and any other fees or charges
(including without limitation Conversion Delay Late Fees) incurred under this
Note.

A36.  “Par Value” means the par value of the Common Stock on any relevant date
of determination. The Par Value as of the Effective Date is $0.0001.

A37.  “Par Value Adjustment Amount” means an amount calculated as follows: (a)
the number of Conversion Shares deliverable under a particular Conversion Notice
(prior to any Par Value Adjustment) multiplied by the Par Value, less (b) the
Conversion Amount (prior to any Par Value Adjustment), plus (c) $500.00. For
illustration purposes only, if for a given Conversion, the Conversion Amount was
$20,000.00, the Conversion Price was $0.0008 and the Par Value was $0.001 then
the Par Value Adjustment Amount would be $5,500.00 (25,000,000 Conversion Shares
($20,000.00/$0.0008) multiplied by the Par Value of $0.001 ($25,000.00) minus
the Conversion Amount of $20,000.00 plus $500.00 equals $5,500.00).

A38.  “Purchase Price Date” means the date the Initial Cash Purchase Price is
delivered by Lender to Borrower.

A39.  “Trading Day” means any day on which the New York Stock Exchange is open
for trading.

A40.  “VWAP” means the volume weighted average price of the Common stock on the
principal market for a particular Trading Day or set of Trading Days, as the
case may be, as reported by Bloomberg.

 

 

EXHIBIT A

St. George Investments LLC

303 East Wacker Drive, Suite 1040

Chicago, Illinois 60601

 



Agritek Holdings, Inc. Date: __________________         Attn: Michael B.
Friedman, CEO   777 Brickell Avenue, Suite 500   Miami, Florida 33131  



 

LENDER CONVERSION NOTICE

 

The above-captioned Lender hereby gives notice to Agritek Holdings, Inc., a
Delaware corporation (the “Borrower”), pursuant to that certain Convertible
Promissory Note made by Borrower in favor of Lender on October 31, 2016 (the
“Note”), that Lender elects to convert the portion of the Note balance set forth
below into fully paid and non-assessable shares of Common Stock of Borrower as
of the date of conversion specified below. Said conversion shall be based on the
Lender Conversion Price set forth below. In the event of a conflict between this
Lender Conversion Notice and the Note, the Note shall govern, or, in the
alternative, at the election of Lender in its sole discretion, Lender may
provide a new form of Lender Conversion Notice to conform to the Note.
Capitalized terms used in this notice without definition shall have the meanings
given to them in the Note.

 

 A.Date of Conversion: ____________  B.Lender Conversion #: ____________
 C.Conversion Amount: ____________ D.Lender Conversion Price: _______________

E.Lender Conversion Shares: _______________ (C divided by D)

F.Remaining Outstanding Balance of Note: ____________*

G.Remaining Balance of Investor Notes: ____________*  H.Outstanding Balance of
Note Net of Balance of Investor Notes: ____________* (F minus G)



* Subject to adjustments for corrections, defaults, interest and other
adjustments permitted by the Transaction Documents (as defined in the Purchase
Agreement), the terms of which shall control in the event of any dispute between
the terms of this Lender Conversion Notice and such Transaction Documents.

 

The Conversion Amount converted hereunder shall be deducted from the following
Conversion Eligible Tranche(s):

 

Conversion Amount Tranche No.            

 

Additionally, $_________________ of the Conversion Amount converted hereunder
shall be deducted from the Installment Amount(s) relating to the following
Installment Date(s): __________________________________________.

 

 

Please transfer the Lender Conversion Shares electronically (via DWAC) to the
following account:



Broker: _____________________   Address: DTC#: _____________________      
Account #: __________________       Account Name: _______________      



 

To the extent the Lender Conversion Shares are not able to be delivered to
Lender electronically via the DWAC system, deliver all such certificated shares
to Lender via reputable overnight courier after receipt of this Lender
Conversion Notice (by facsimile transmission or otherwise) to:

_____________________________________

_____________________________________

_____________________________________

 

Sincerely,

 

Lender:

 

St. George Investments LLC

 

By: Fife Trading, Inc., Manager

 

 

By: __________________________

John M. Fife, President

 

 

 

 

EXHIBIT B

Agritek Holdings, Inc.

777 Brickell Avenue, Suite 500

Miami, Florida 33131

 




St. George Investments LLC Date: _____________ Attn: John Fife   303 East Wacker
Drive, Suite 1040   Chicago, Illinois 60601  




INSTALLMENT NOTICE

The above-captioned Borrower hereby gives notice to St. George Investments LLC,
a Utah limited liability company (the “Lender”), pursuant to that certain
Convertible Promissory Note made by Borrower in favor of Lender on October 31,
2016 (the “Note”), of certain Borrower elections and certifications related to
payment of the Installment Amount of $_________________ due on ___________, 201_
(the “Installment Date”). In the event of a conflict between this Installment
Notice and the Note, the Note shall govern, or, in the alternative, at the
election of Lender in its sole discretion, Lender may provide a new form of
Installment Notice to conform to the Note. Capitalized terms used in this notice
without definition shall have the meanings given to them in the Note.

INSTALLMENT CONVERSION AND CERTIFICATIONS

AS OF THE INSTALLMENT DATE

 

A.INSTALLMENT CONVERSION

A.Installment Date: ____________, 201_  B.Installment Amount: ____________



C.Portion of Installment Amount to be Paid in Cash: ____________

D.Portion of Installment Amount to be Converted into Common Stock: ____________
(B minus C)

E.Installment Conversion Price: _______________ (lower of (i) Lender Conversion
Price in effect and (ii) Market Price as of Installment Date)

F.Installment Conversion Shares: _______________ (D divided by E)

G.Remaining Outstanding Balance of Note: ____________ *

H.Remaining Balance of Investor Notes: ____________*

I.Outstanding Balance of Note Net of Balance of Investor Notes: ____________ (G
minus H)*

* Subject to adjustments for corrections, defaults, interest and other
adjustments permitted by the Transaction Documents (as defined in the Purchase
Agreement), the terms of which shall control in the event of any dispute between
the terms of this Installment Notice and such Transaction Documents.

 

B.EQUITY CONDITIONS CERTIFICATION

1.Market Capitalization:________________



(Check One)

2._________ Borrower herby certifies that no Equity Conditions Failure exists as
of the Installment Date.

3._________ Borrower hereby gives notice that an Equity Conditions Failure has
occurred and requests a waiver from Lender with respect thereto. The Equity
Conditions Failure is as follows:

_______________________________________________________________________________

_______________________________________________________________________________

_______________________________________________________________________________

_______________________________________________________________________________ 



Sincerely,

Borrower:

Agritek Holdings, Inc.

 

By: __________________________

Name: ________________________

Title: _________________________

 

ACKNOWLEDGED AND CERTIFIED BY:

Lender:

St. George Investments LLC

 

By: Fife Trading, Inc., Manager

 

 

By: _________________________________

John M. Fife, President

 

 

EXHIBIT C

 

St. George Investments LLC

303 East Wacker Drive, Suite 1040

Chicago, Illinois 60601

 



Agritek Holdings, Inc. Date: __________________ Attn: Michael B. Friedman, CEO  
777 Brickell Avenue, Suite 500   Miami, Florida 33131  



 

TRUE-UP NOTICE

 

The above-captioned Lender hereby gives notice to Agritek Holdings, Inc., a
Delaware corporation (the “Borrower”), pursuant to that certain Convertible
Promissory Note made by Borrower in favor of Lender on October 31, 2016 (the
“Note”), of True-Up Conversion Shares related to _____________, 201_ (the
“Installment Date”). In the event of a conflict between this True-Up Notice and
the Note, the Note shall govern, or, in the alternative, at the election of
Lender in its sole discretion, Lender may provide a new form of True-Up Notice
to conform to the Note. Capitalized terms used in this notice without definition
shall have the meanings given to them in the Note.

TRUE-UP CONVERSION SHARES AND CERTIFICATIONS

AS OF THE TRUE-UP DATE

 

1.TRUE-UP CONVERSION SHARES

A.Installment Date: ____________, 201_

B.True-Up Date: ____________, 201_

C.Portion of Installment Amount Converted into Common Stock: _____________

D.True-Up Conversion Price: _______________ (lower of (i) Lender Conversion
Price in effect and (ii) Market Price as of True-Up Date)

E.True-Up Conversion Shares: _______________ (C divided by D)

F.Installment Conversion Shares Delivered: ________________

G.True-Up Conversion Shares to be Delivered: ________________ (only applicable
if E minus F is greater than zero)

2.EQUITY CONDITIONS CERTIFICATION (Section to be completed by Borrower)

A.Market Capitalization:________________

(Check One)

B._________ Borrower herby certifies that no Equity Conditions Failure exists as
of the applicable True-Up Date.

C._________ Borrower hereby gives notice that an Equity Conditions Failure has
occurred and requests a waiver from Lender with respect thereto. The Equity
Conditions Failure is as follows:

_______________________________________________________________________________

_______________________________________________________________________________

_______________________________________________________________________________

_______________________________________________________________________________ 

 

Sincerely,

 

Lender:

 

St. George Investments LLC

 

By: Fife Trading, Inc., Manager

 

 



By: _________________________________

John M. Fife, President







 

 

EXHIBIT D

 

Agritek Holdings, Inc.

777 Brickell Avenue, Suite 500

Miami, Florida 33131

 

 



St. George Investments LLC Date: _____________ Attn: John Fife   303 East Wacker
Drive, Suite 1040   Chicago, Illinois 60601  

 

NOTICE OF EXERCISE

OF BORROWER OFFSET RIGHT

 

The above-captioned Borrower hereby gives notice to St. George Investments LLC,
a Utah limited liability company (the “Lender”), pursuant to that certain
Convertible Promissory Note made by Borrower in favor of Lender on October 31,
2016 (the “Note”), of Borrower’s election to exercise the Borrower Offset Right
as set forth below. In the event of a conflict between this Notice of Exercise
of Borrower Offset Right and the Note, the Note shall govern. Capitalized terms
used in this notice without definition shall have the meanings given to them in
the Note.

 



 A.Effective Date of Offset: ____________, 201_  B.Amount of Offset:
____________ C.Investor Note(s) Being Offset: _______________

 

* Subject to adjustments for corrections, defaults, interest and other
adjustments permitted by the Transaction Documents (as defined in the Purchase
Agreement), the terms of which shall control in the event of any dispute between
the terms of this Notice of Exercise of Borrower Offset Right and such
Transaction Documents.

 

Sincerely,

Borrower:

Agritek Holdings, Inc.

 

By: __________________________

Name: ________________________

Title: _________________________

 

 

EXHIBIT E

St. George Investments LLC

303 East Wacker Drive, Suite 1040

Chicago, Illinois 60601

 

Agritek Holdings, Inc. Date: __________________ Attn: Michael B. Friedman, CEO  
777 Brickell Avenue, Suite 500   Miami, Florida 33131  



 

LENDER CONVERSION NOTICE

 

The above-captioned Lender hereby gives notice to Agritek Holdings, Inc., a
Delaware corporation (the “Borrower”), pursuant to that certain Convertible
Promissory Note made by Borrower in favor of Lender on October 31, 2016 (the
“Note”), that Lender elects to convert the portion of the Note balance set forth
below into fully paid and non-assessable shares of Common Stock of Borrower as
of the date of conversion specified below. Said conversion shall be based on the
Conversion Price set forth below. In the event of a conflict between this
Conversion Notice and the Note, the Note shall govern, or, in the alternative,
at the election of Lender in its sole discretion, Lender may provide a new form
of Conversion Notice to conform to the Note. Capitalized terms used in this
notice without definition shall have the meanings given to them in the Note.

 

 A.Date of Conversion: ____________  B.Lender Conversion #: ____________
 C.Conversion Amount: ____________ D.Par Value Adjustment Amount:
_______________

E.Lender Conversion Price: _______________ (Par Value)

F.Lender Conversion Shares: _______________ (C divided by E)

G.Remaining Outstanding Balance of Note: ____________*

H.Remaining Balance of Investor Notes: ____________*

I.Outstanding Balance of Note Net of Balance of Investor Notes: ____________* (F
minus G)

* Subject to adjustments for corrections, defaults, interest and other
adjustments permitted by the Transaction Documents (as defined in the Purchase
Agreement), the terms of which shall control in the event of any dispute between
the terms of this Lender Conversion Notice and such Transaction Documents.

 

The Conversion Amount converted hereunder shall be deducted from the following
Conversion Eligible Tranche(s):

 

Conversion Amount Tranche No.            

 

Additionally, $_________________ of the Conversion Amount converted hereunder
shall be deducted from the Installment Amount(s) relating to the following
Installment Date(s): __________________________________________.

 

 

Please transfer the Lender Conversion Shares electronically (via DWAC) to the
following account:

Broker: _____________________   Address:   DTC#: _____________________      
Account #: __________________       Account Name: _______________      

 

To the extent the Lender Conversion Shares are not able to be delivered to
Lender electronically via the DWAC system, deliver all such certificated shares
to Lender via reputable overnight courier after receipt of this Lender
Conversion Notice (by facsimile transmission or otherwise) to:

_____________________________________

_____________________________________

_____________________________________

 

 

The Par Value Adjustment Amount must be paid in cash within one (1) Trading Day
of your receipt of this Conversion Notice.

 

Sincerely,

 

Lender:

 

St. George Investments LLC

 

By: Fife Trading, Inc., Manager

 

 

By: __________________________

 John M. Fife, President